DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the application filed on 12/04/2019.  

Claim Rejections – 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gheorghiu et al. (U.S. Pub. 20160302098).

Regarding claim 1 Gheorghiu disclose a measurement method, comprising: 
receiving, by a terminal device, at least one of a period, a time offset, or a number of a synchronization signal burst set in a to-be-measured cell that are sent by a network device (para. 46, a UE 115 may receive a measurement configuration from a cell of a base station 105 specifying a measurement gap for measuring cells on other frequencies), 
wherein the time offset is a location offset between a synchronization signal burst set indicated by the number in a serving cell and the synchronization signal burst set indicated by the number in the to-be-measured cell (para. 54, Subframe timing 300-a may include a first timing configuration 305-a for a first cell of a frequency band to be measured with system frame numbers (SFN) X and X+1. Subframe timing 300-a may also include a second timing configuration 310-a for a second cell on the frequency band with SFNs Y, Y+1 and Y+2); and 
determining, by the terminal device when the period and the time offset of the synchronization signal burst set in a to-be-measured cell are received, a location of the synchronization signal burst set in the to-be-measured cell based on a period of the synchronization signal burst set in the serving cell, the period of the synchronization signal burst set in the to-be-measured cell, and the time offset (para. 54, First timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5). CRS may also be repeated on select subframes (e.g., 0, 4, 5, and 9). Thus, subframes 0 and 5 may include PSS, SSS and CRS, whereas subframes 4 and 9 may include CRS); and 
measuring, by the terminal device, the to-be-measured cell based on the location of the synchronization signal burst set in the to-be-measured cell (para. 56, a UE 115 may measure a first offset relating first timing configuration 305-a to the timing of the serving cell, and a second offset relating second timing configuration 310-a to the timing of the serving cell. In other cases, an offset between first timing configuration 305-a and second timing configuration 310-a may be measured).
Regarding claim 2 Gheorghiu disclose wherein the number is a subframe number and/or a system frame number (para. 58, First timing configuration 305-b and second timing configuration 310-b may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5). CRS may also be repeated on select subframes (e.g., 0, 4, 5, and 9). Thus, subframes 0 and 5 may include PSS, SSS and CRS, whereas subframes 4 and 9 may include CRS).
Regarding claim 3 Gheorghiu disclose wherein the receiving comprises: receiving, by the terminal device, a radio resource control (RRC) signaling that is sent by the network device and that carries the at least one of the period, the time offset, and the number of the synchronization signal burst set in the to-be-measured cell (para. 45, A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps)).
Claim 4 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
Regarding claims 5 and 6 the limitations of claims 5 and 6, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.
Claim 7 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 8 and 9 the limitations of claims 8 and 9, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.

/RR/
Examiner, Art Unit 2471

/CHI H PHAM/           Supervisory Patent Examiner, Art Unit 2471